    Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 1 of 8 PageID #: 302




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    Election Systems & Software, LLC,

                         Plaintiff,                        C.A. No. 18-1259-RGA

                   v.                                      JURY TRIAL DEMANDED

    Smartmatic USA Corporation,

                         Defendant.



            STIPULATED ORDER GOVERNING DISCOVERY, INCLUDING
         DISCOVERY OF ELECTRONICALLY STORED INFORMATION (“ESI”)

1.       General Provisions

         a.     Cooperation. Parties are expected to reach agreements cooperatively on how to

conduct discovery under Fed. R. Civ. P. 26-36. In the event that the parties are unable to agree

on the parameters and/or timing of discovery, the following standards shall apply until further

order of the Court or the parties reach agreement.

         b.     Proportionality. Parties are expected to use reasonable, good faith and

proportional efforts to preserve, identify and produce relevant information.1 This includes

identifying appropriate limits to discovery, including limits on custodians, identification of

relevant subject matter, time periods for discovery and other parameters to limit and guide

preservation and discovery issues.




1
  Information can originate in any form, including ESI and paper, and is not limited to information
created or stored electronically.
                                                    1

EAST\166820491.1
 Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 2 of 8 PageID #: 303




       c.      Preservation of Discoverable Information. A party has a common law

obligation to take reasonable and proportional steps to preserve discoverable information in the

party's possession, custody or control.

               (i) Absent a showing of good cause by the requesting party, the parties shall not

       be required to modify, on a going-forward basis, the procedures used by them in the

       ordinary course of business to back up and archive data; provided, however, that the

       parties shall preserve the non-duplicative discoverable information currently in their

       possession, custody or control.

               (ii) Absent a showing of good cause by the requesting party, the categories of ESI

       identified in Schedule A attached hereto need not be preserved.

       d.      Privilege.

               (i) The parties are to confer on the nature and scope of privilege logs for the case,

       including whether categories of information may be excluded from any logging

       requirements and whether alternatives to document-by-document logs can be exchanged.

               (ii) With respect to information generated after the filing of the complaint, parties

       are not required to include any such information in privilege logs.

               (iii) Activities undertaken in compliance with the duty to preserve information are

       protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

               (iv) Parties shall confer on an appropriate non-waiver order under Fed. R. Evid.

       502. Until a non-waiver order is entered, information that contains privileged matter or

       attorney work product shall be immediately returned if such information appears on its

       face to have been inadvertently produced or if notice is provided within 30 days of

       inadvertent production.


                                                 2

EAST\166820491.1
 Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 3 of 8 PageID #: 304




2.     Initial Discovery Conference.

       a.      Timing. Consistent with the guidelines that follow, the parties shall discuss the

parameters of their anticipated discovery at the initial discovery conference (the "Initial

Discovery Conference") pursuant to Fed. R. Civ. P. 26(f), which shall take place before the Fed.

R. Civ. P. 16 scheduling conference ("Rule 16 Conference").

       b.      Content. The parties shall discuss the following:

               (i) The issues, claims and defenses asserted in the case that define the scope of

       discovery.

               (ii) The likely sources of potentially relevant information (i.e., the "discoverable

       information"), including witnesses, custodians and other data sources (e.g., paper files,

       email, databases, servers, etc.).

               (iii) Technical information, including the exchange of production formats.

               (iv) The existence and handling of privileged information.

               (v) The categories of ESI that should be preserved.

3.     Initial Disclosures. Within 30 days after the Rule 16 Conference, each party shall

disclose:

       a.      Custodians. The 10 custodians most likely to have discoverable information in

their possession, custody or control, from the most likely to the least likely. The custodians shall

be identified by name, title, role in the instant dispute, and the subject matter of the information.




                                                  3

EAST\166820491.1
    Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 4 of 8 PageID #: 305




        b.      Non-custodial data sources.2 A list of the non-custodial data sources that are

most likely to contain non-duplicative discoverable information for preservation and production

consideration, from the most likely to the least likely.

        c.      Notice. The parties shall identify any issues relating to:

                (i) Any ESI (by type, date, custodian, electronic system or other criteria)

                (ii) Third-party discovery under Fed. R. Civ. P. 45 and otherwise, including the

        timing and sequencing of such discovery.

                (iii) Production of information subject to privacy protections, including

        information that may need to be produced from outside of the United States and subject

        to foreign laws. Lack of proper notice of such issues may result in a party losing the

        ability to pursue or to protect such information.

4.      Specific E-Discovery Issues.

        a.      On-site inspection of electronic media. Such an inspection shall not be

permitted absent a demonstration by the requesting party of specific need and good cause.

        b.      Search methodology. If the producing party elects to use search terms to locate

potentially responsive ESI, it shall disclose the search terms to the requesting party. Absent a

showing of good cause, a requesting party may request no more than 10 additional terms to be

used in connection with the electronic search. Focused terms, rather than over-broad terms (e.g.,

product and company names), shall be employed. The producing party shall search (i) the non-

custodial data sources identified in accordance with paragraph 3(b); and (ii) emails and other ESI

maintained by the custodians identified in accordance with paragraph 3(a).



2
 That is, a system or container that stores ESI, but over which an individual custodian does not organize,
manage or maintain the ESI in the system or container (e.g., enterprise system or database)

                                                    4

EAST\166820491.1
 Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 5 of 8 PageID #: 306




       c.       Format. The parties shall produce ESI and non ESI in the following format:

Single page TIFF (.TIF) images and associated multi-page text files containing extracted text or

OCR with Concordance and Opticon load files containing all requisite information including

relevant metadata. Such documents shall be produced so as to preserve the integrity of the

documents as they are maintained in the ordinary course of business, i.e., the original formatting,

the metadata (as noted below), revision history (where applicable) and in color. If production in

single page TIFF format is not practical, production may be made in searchable PDF format.

       d.       Native files. The only files, absent a showing of good cause, that should be

produced in native format are files not easily converted to image format, such as Excel and

Access files.

       e.       Metadata fields. The parties are only obligated to provide the following metadata

for all ESI produced, to the extent such metadata exists: Custodian, File Path, Email Subject,

Conversation Index, From, To, CC, BCC, Date Sent, Time Sent, Date Received, Time Received,

Filename, Author, Date Created, Date Modified, MD5 Hash, File Size, File Extension, Control

Number Begin, Control Number End, Attachment Range, Attachment Begin, and Attachment

End (or the equivalent thereof).

       f.       Source Code. No provision of this Order affects any inspection of source code

that is responsive to a discovery request and which is made available consistent with any

protective order governing this case.




                                                 5

EAST\166820491.1
 Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 6 of 8 PageID #: 307




                                            SCHEDULE A

1.        Deleted, slack, fragmented, or other data only accessible by forensics.

2.        Random access memory (RAM), temporary files, or other ephemeral data that are

difficult to preserve without disabling the operating system.

3.        On-line access data such as temporary internet files, history, cache, cookies, and the like.

4.        Data in metadata fields that are frequently updated automatically, such as last- opened

dates.

5.        Back-up data that are substantially duplicative of data that are more accessible elsewhere.

6.        Voice messages.

7.        Instant messages that are not ordinarily printed or maintained in a server dedicated to

instant messaging.

8.        Electronic mail or pin-to-pin messages sent to or from mobile devices (e.g., iPhone and

Blackberry devices), provided that a copy of such mail is routinely saved elsewhere.

9.        Other electronic data stored on a mobile device, such as calendar or contact data or notes,

provided that a copy of such information is routinely saved elsewhere.

10.       Logs of calls made from mobile devices.

11.       Server, system or network logs.

12.       Electronic data temporarily stored by laboratory equipment or attached electronic

equipment, provided that such data is not ordinarily preserved as part of a laboratory report.

13.      Data remaining from systems no longer in use that is unintelligible on the systems in use.




                                                   6

EAST\166820491.1
 Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 7 of 8 PageID #: 308




 ROGOWSKI LAW LLC                                    DLA PIPER LLP (US)


 /s/ Patricia S. Rogowski                            /s/ Denise S. Kraft
 Patricia Smink Rogowski, (Del. Bar ID 2632)         Denise S. Kraft (DE Bar No. 2778)
 501 Silverside Road, Suite 11                       Brian A. Biggs (DE Bar No. 5591)
 Silverside Carr Executive Center                    Erin E. Larson (DE Bar No. 6616)
 Wilmington, DE 19809                                DLA PIPER LLP (US)
 Tel: (302) 893-0048                                 1201 North Market Street, Suite 2100
 pat@rogowskilaw.com                                 Wilmington, DE 19801-1147
                                                     Telephone: 302.468.5700
                                                     Facsimile: 302.394.2341
 STINSON LLP                                         denise.kraft@dlapiper.com
 Robert M. Evans, Jr., (admitted Pro Hac Vice)       brian.biggs@dlapiper.com
 Michael J. Hartley, (admitted Pro Hac Vice)         erin.larson@dlapiper.com
 Kyle G. Gottuso, (admitted Pro Hac Vice)
 770 Forsyth Boulevard, Suite 1100                   OF COUNSEL:
 St. Louis, Missouri 63105                           Aaron Wainscoat (admitted Pro Hac Vice)
 Tel: (314) 863-0800                                 Timothy Lohse (admitted Pro Hac Vice)
 Fax: (314) 345-7600                                 Harpreet Singh (admitted Pro Hac Vice)
 robert.evans@stinson.com                            Erin McLaughlin (admitted Pro Hac Vice)
 mike.hartley@stinson.com                            DLA PIPER LLP (US)
 kyle.gottuso@stinson.com                            2000 University Ave.
                                                     East Palo Alto, CA 94303
 Attorneys for Plaintiff Election Systems &          Telephone: 650.833.2000
 Software, LLC                                       Facsimile: 650.833.2001
                                                     aaron.wainscoat@dlapiper.com
                                                     timothy.lohse@dlapiper.com
                                                     harpreet.singh@dlapiper.com
                                                     erin.mclaughlin@dlapiper.com

                                                     Larissa S. Bifano (admitted Pro Hac Vice)
                                                     Michael Van Handel (admitted Pro Hac Vice)
                                                     DLA PIPER LLP (US)
                                                     33 Arch Street, 26th Floor
                                                     Boston, MA 02110-1447
                                                     Telephone: (617) 406-6000
                                                     Facsimile: (617) 406-6100
                                                     larissa.bifano@dlapiper.com
                                                     michael.vanhandel@dlapiper.com

                                                     Attorneys for Defendant
                                                     Smartmatic USA Corporation



                                                 7

EAST\166820491.1
 Case 1:18-cv-01259-RGA Document 32 Filed 05/28/19 Page 8 of 8 PageID #: 309




SO ORDERED this __ day of May, 2019

                                          ________________________________
                                          United States District Court Judge




                                      8

EAST\166820491.1
